895 A.2d 795 (2006)
277 Conn. 921
Adam DUPERRY
v.
Thomas A. KIRK, Jr., Commissioner of Mental Health and Addiction Services.
Supreme Court of Connecticut.
Decided March 7, 2006.
Brett Dignam, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 90 Conn.App. 493, 877 A.2d 928 (2005), is denied.
KATZ and PALMER, Js., dissenting. We would grant the plaintiff's petition for certification to appeal.
BORDEN, J., did not participate in the consideration or decision of this petition.